Citation Nr: 0109813	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-11 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a lower back condition, 
to include lumbosacral strain, degenerative disc disease and 
spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel



INTRODUCTION

The veteran had active military service from August 1979 to 
March 1985, which has not been verified by receipt of a 
Report of Separation or Transfer (DD Form 214), but which is 
confirmed by other service medical and administrative 
records.  The veteran also performed active duty training for 
approximately two weeks during July 1995.

This appeal arises from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.


REMAND

The veteran has claimed entitlement to service connection for 
a lower back condition, which has been variously diagnosed to 
include lumbosacral strain, degenerative disc disease, severe 
spondylosis and spina bifida.  VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in line of duty . . . in the active military, 
naval, or air service."  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection for a condition 
may also be granted under 38 C.F.R. § 3.303(b) where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period, and that the condition still exists.  If 
a condition is deemed not to have been chronic, service 
connection may still be granted if the disorder is noted 
during service or a presumptive period, continuity of 
symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to 
those symptoms.  Id.; Savage v. Gober, 10 Vet.App. 488, 495-
497 (1997).

A veteran is also entitled to compensation if a pre-existing 
disability is aggravated during active service, and will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  See 
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 2000); see 
also 38 C.F.R. §§ 3.303, 3.306, 3.322 (2000).  If a veteran's 
disability is shown to have increased in severity during 
service a presumption of aggravation (i.e. service 
connection) exists, unless it can be established by clear and 
unmistakable evidence that the increase was due to the 
natural progress of the disease.  See Townsend v. Derwinski, 
1 Vet.App. 408, 409-10 (1991).

The evidence of record includes the veteran's service medical 
records, which indicate that she did not complain of back 
pain and was not noted to have any abnormalities of the spine 
in a December 1978 pre-enlistment physical examination.  The 
veteran's first documented report of back pain is during an 
April 1985 physical examination which appears to have 
fulfilled the function of a separation from active duty 
examination, although it was performed incident to her 
enlistment in the Michigan Army National Guard.  She advised 
the examiner that she had been experiencing lower back 
"problems" for about three years, but these were 
characterized by the examiner as non-disabling.  She was 
found fit for separation from active duty and thereafter was 
accepted into the Michigan Army National Guard in an inactive 
status.  At the time of the veteran's January 1992 periodic 
(quadrennial) physical, she again mentioned back pain, but 
the examiner noted that this did not interfere with the 
veteran's ability to do physical training.  At her November 
1995 physical (by which time she had been discharged from the 
Michigan Army National Guard and enlisted in the United 
States Army Reserve), she continued to report recurrent back 
pain, which was noted on the examination report with an 
indication that she should follow-up with a civilian 
physician for "lumbar strain."  In May 1996, the veteran 
was examined to update her permanent physical profile.  She 
again reported back pain, with lower back spasms, which she 
indicated had begun subsequent to an injury ("popping" in 
her back) while performing physical training during active 
duty training in July 1995.  Military physicians assigned the 
veteran a permanent profile prohibiting "mandatory" running 
or jumping in September 1997, due to "low back pain - 
degenerative disk disease."  The veteran retired from the 
U.S. Army Reserve in May 1999.

Treatment records from private physicians and chiropractors 
in the file show treatment for low back disorders following 
the veteran's reported injury at active duty training in July 
1995, and contain diagnoses of chronic lumbosacral strain, 
sciatica, muscle spasm (of the lower back), degenerative 
changes with disc space narrowing at L5-S1.

A medical examination was performed at the Allen Park VA 
Medical Center (VAMC) in Detroit, Michigan, in April 1999, 
without benefit of review of the active duty or reserve 
medical records subsequently associated with the veteran's 
claims file.  The veteran's history of an injury during 
physical training was noted, and range of motion and other 
objective physical tests were performed.  After reviewing X-
rays of the lumbosacral spine, the examiner offered diagnoses 
including severe spondylosis of the lumbar spine involving L5 
and S1, degenerative disc disease of the lumbar spine and 
spina bifida occulta of S1.  The RO denied the veteran's 
claim as not well grounded in August 1999, on the basis that 
the evidence "fails to establish any relationship between 
increased symptoms of spina bifida occulta and degenerative 
changes of the lumbosacral spine . . . and any disease or 
injury during military service.  This denial was continued in 
a March 2000 rating decision, which prompted the veteran's 
April 2000 notice of disagreement (NOD).

In November 2000, the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA") became 
law, substantially modifying the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes relevant to the veteran's 
appeal include the elimination of the "well-grounded claim" 
requirement, a broader VA obligation to obtain relevant 
records and advise claimants of the status of those efforts, 
and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO has substantially 
complied with the new notification requirements.  
Specifically, although the veteran and her representative 
were not explicitly advised at the time the claim was 
received of any additional evidence required to substantiate 
her claim, the RO's statement of the case clarified what 
evidence would be required to establish entitlement to 
service connection and the laws governing that determination.

However, the Board concludes that VA has not provided 
adequate assistance to the veteran in developing relevant 
medical evidence.  As noted above, the VCAA requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See VCAA, Pub. L. 
No. 106-475, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(d)).  There is medical evidence in the file of at 
least superficially similar back symptoms both during her 
initial period of active duty and currently, with the veteran 
having stated that these symptoms were substantially 
exacerbated by the injury she reported suffering during 
active duty training in July 1995.  This makes it necessary 
to evaluate the veteran's entitlement to service connection 
on a direct basis, on the basis of continuous symptomatology, 
and on the basis of aggravation.  In order to properly 
evaluate the claim, it will therefore be necessary to 
determine the nature and extent of any current lower back 
disability, and to determine whether it is at least as likely 
as not that any such disability existed during the veteran's 
active duty or whether a pre-existing disability may have 
been aggravated during any period of active service.  To do 
so, an adequate VA medical examination, including a complete 
review of the veteran's medical history and claims file, will 
be required.  See VCAA, Pub. L. No. 106-475, sec. 3(a), Green 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  Any records of 
medical treatment of the veteran's back subsequent to her 
April 1999 VA examination should also be obtained.

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
(including within the VA health care 
system) who saw or treated the veteran 
for a lower back disorder since April 
1999.  After securing any necessary 
releases, the RO should obtain these 
records and associate them with the 
claims file.

3.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the nature and extent of all lower back 
conditions that are present.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of her claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
examiner should carefully review the 
veteran's in-service medical history, and 
the claims folder, or all pertinent 
medical records, service records and 
reports, must be made available to the 
examiner for review at all times relevant 
to the examination.  The examiner should 
identify all conditions affecting the 
lower back believed to be present, and 
should indicate whether it is "at least 
as likely as not" that any of these 
conditions (1) represents a disorder first 
noted during the veteran's active military 
service from 1979 to 1985, (2) represents 
a disorder which has been continuously 
symptomatic since the veteran's active 
service, or (3) is a condition which was 
aggravated to its present degree of 
disability, over and above any pre-
existing state, by the injury reported by 
the veteran to have occurred during active 
duty training in July 1995.  The report of 
examination should be legible and must 
include a complete rationale for all 
opinions expressed. An examination report 
which does not comply with the 
requirements set forth above is incomplete 
and must be returned for correction.

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The claim must be afforded expeditious treatment by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until she is notified by 
the RO or receives notice to report for examination.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


